Title: Plan to Attack Philadelphia, 25 December 1777
From: Washington, George
To: 



[Valley Forge, c.25 December 1777]

Jameison with the light Horse on the other side Schuylkill to guard the Avenues to the City, & even to form a Chain across from Kensington to Schuylkill; and stop, & secure every Person going in, and coming out. obtaing from them all the Intelligence he can.
A Small Party of Horse under a careful Officer to waylay the road from the middle & upper Ferry, & do the same.
A Party of foot at each ford from Sweedes to the Falls, for the same purpose.
Lord Stirling’s division, with Morgans Corp, & the Detachments from the Line together with Potters Militia to keep up the appearance of an Attack upon the Enemys left & to harrass the Enemy as much as possible. to give, in short, every opposition, to afford time for the Baggage &ca to be removed from our present Camp—if that Camp cannot be defended.
Half the Horse at present on the West side of Schuylkill. to Patrol

near the Enemy’s Lines, & Stop deserters & others from going to them, with Intelligence. & give Informn to me of the Enemys M[ovements].
The other half to follow in the Rear of the Army, & watch all the Fords from Sweedes downwards on the East side; to see if the Enemy approaches to either.
A Spirited & enterprizing (Captn) with three good Subs., 4 Sergeants and 60 Rank & File from each Brigade, with a good guide, to March in Front under the direction of a Colo., L: Col. & Major & to possess themselves by surprize of the Redoubts; immediately upon the doing of which, to form a Chain of Centrys from the one to the o[ther] to prevent any Person from going out, & to defend them to the last extremity against the Enemy.
The Right Wing of the Army (under Genl Sullivan) is immediately upon their passing the enemys Lines to hasten towards the four Ferries, & possess themselves of the Bridges; cut them loose from the West Shore; and defend the Passes till further orders: and, as this is a work which depends more upon secrecy and dispatch than Numbers, no time should be lost in the execution. Genl Woodfords Brigade to furnish one Regiment for the Security of the upper Ferry (just within the Enemys Lines) and to possess themselves of the Redoubts (at all events) which defend the bridge at the Middle Ferry (which is to be cut away from the West side as before described.) Genl Scotts Brigade is to do the same at Greys Ferry. and Genl Waynes division the like at the lower Ferry of all over to Provence Island. Genl Poors Brigade is to join the Reserve & form on the Right of it, at the place, & in the manner hereafter describd.
The Left Wing is to March immediately into the City by the way of  take possession of the most advantageous parts release our own Prisrs & demand a surrender of the Enemys Arms under promise of good Quarter in case of compliance, and no Quarter if opposition is given. Also to threaten all the Ships in the Docks with destruction to themselves (by Fire) and to the Crews by the Sword, if they Stir or offer to resist. The Batteries above, and below the City, to be immediately possessed, and a number of Artillery men thrown into them with the heaviest 2 field pieces to annoy any ships which may attempt to escape. this business to be undr the care of Genl Knox.
Poors, Varnums, Huntingtons and the No. Carolina Brigades are to form a Corps of reserve, and draw up in a line on the Common of Phila. near the Center House facing the City.
The Pensylvania Militia under Genl Armstrong to March & form a junction with Lord Stirling the Moment our lodgment is made—& in the mean while, to move towards Matsons ford for that purpose or for covering our retreat, or securing our Camp, in case of a disaster or

disappointment. General Smallwood is also to join Lord Stirling & the force of Pensa, Maryland, the lower Counties & Jerseys with Provns to be pourd In to Crush Howe before he could recovr from the Surprize or regain his Ships.
